Tyler, Assistant Judge.†
The plaintiffs, as selectmen, and overseers of the poor of the town of Windsor, have declared in two general counts, and have displayed their cause of action in their specification, and rest it upon the implied liability the de*199fendant is under to defray the expenses incurred by the sickness, and for the support of a blind aged person, who they allege is the defendant’s slave, purchased by a regular bill of sale. In support of the declaration, this bill of sale is offered, and an exception is taken to its being read as evidence to the Jury. The question must turn upon the validity or operative force of this instrument within this State. If the bill of sale could by our constitution operate to bind the woman in slavery when brought by the defendant to inhabit within this State, then it ought to be admitted in evidence; and the law will raise a liability in the slave-holder to maintain her through all the vicissitudes of life; but if otherwise it is void.
Our State constitution is express, no inhabitant of the State can hold a slave; and though the bill of sale may be binding by the lex loci of another State or dominion, yet when the master becomes an inhabitant of this State, his bill of sale ceases to operate here.
With respect to what has been observed upon the constitution and laws of the Union, I will observe, that whoever view's attentively the constitution of the United States, while he admires the wisdom which framed it, will perceive, that in order to unite the interests of a numerous people inhabiting a broad extent of territory, and possessing from education and habits, different modes of thinking upon important-subjects, it was necessary to make numerous provisions in favour of local prejudices, and so to construct the constitution, and so to enact the laws made under it, that the rights or the supposed rights of all should be secured throughout the whole national domain. In compliance with the spirit of this constitu. *200tion, upon our admission to the Federal Union, the statute laws of this State were revised, and a penal act,* which was supposed to militate against the third member of the 2d section of the 4th article of the constitution of the United States, was repealed; and if cases shall happen in which our local sentiments and feelings may be violated, yet I trust the good people of Vermont will on all such occasions submit with cheerfulness to the national constitution and laws, which, if we may in some particular wish more congenial to our modes of thinking, yet we must be sensible are productive of numerous and rich blessings to us as individuals, and to the State as an integral of the Union.
The question under consideration is not affected by the constitution or laws of the United States. It depends solely upon the construction of our own State constitution, as operative upon the inhabitants of the State; which, as it does not admit of the idea of slavery in any of its inhabitants, the contract which considers a person inhabiting the State territory as such, must be void. I am therefore against admitting the bill of sale in evidence.

 Jacob, Assistant Judge, being a party, did not sit in this cause.


 The act to prevent the sale and transportation of negroes and mulattoes out of this State, passed October 30, 1786. Haswell’s edition of the Statutes, p. 117.